929 F.2d 695Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alden Renard WASHINGTON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-6003.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 20, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Chief District Judge.  (CR-88-136-C;  CA-90-132-P)
Alden Renard Washington, appellant pro se.
Harry Thomas Church, Assistant United States Attorney, Charlotte, North Carolina, for appellee.
W.D.N.C.
AFFIRMED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Alden Renard Washington appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Washington v. United States, CR-88-136-C;  CA-90-132-P (W.D.N.C. Dec. 20, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED